Jordan, Presiding Judge.
1. "The judgment appealed from in the present case is a judgment granting a motion for new trial, and *459there being no certificate of the trial judge as required by the statute [Ga. L. 1968, pp. 1072, 1073; Code Ann. § 6-701 (a) 2], the appeal must be dismissed. Berg v. Berg, 118 Ga. App. 353 (163 SE2d 888); Nugent v. Willis, 118 Ga. App. 335 (163 SE2d 891); Rockmart Finance Co. v. High, 118 Ga. App. 351 (163 SE2d 758).” Stewart v. Church, 119 Ga. App. 58 (166 SE2d 436). See also Fife v. Johnston, 225 Ga. 447 (169 SE2d 167).
Argued March 3, 1971 —
Decided March 10, 1971.
L. B. Kent, for appellant.
Young, Thompson, Redmond & Young, W. H. Young, III, for appellee.
2. Moreover, even if the appeal were properly here, this court will not disturb the first grant of a new trial on the general grounds where no abuse of discretion by the trial judge appears and the evidence does not demand a verdict and judgment for the plaintiff in any specific amount. Code Ann. § 6-1608; Martin v. Denson, 117 Ga. App. 288 (160 SE2d 210); Warren v. Mann, 117 Ga. App. 787 (161 SE2d 894); Prosser v. Horis A. Ward, Inc., 123 Ga. App. 205.

Appeal dismissed.


Quillian and Evans, JJ., concur.